Case 16-15389-elf       Doc 52     Filed 01/16/19 Entered 01/16/19 11:57:12            Desc Main
                                    Document Page 1 of 1
                              UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                :      Chapter 13
         MICHAEL BLAIR,                               :
                  Debtor                              :      Bky. No. 16-15389 ELF


                                           ORDER

       AND NOW, upon consideration of the Debtor’s Motion to Approve Mortgage Loan

Modification (“the Motion”) between the Debtor and Police and Fire Federal Credit Union (“the

Lender”) (Doc. # 49), and after notice and hearing, and there being no objection thereto, it is

hereby ORDERED and DETERMINED that:

1. The Motion is GRANTED.

2. The Debtor is AUTHORIZED to enter into the loan modification transaction as set forth in

   the Motion and consummation of the transaction SHALL NOT CONSTITUTE a violation

   of the automatic stay, 11 U.S.C. §362(a).

3. If the loan modification provides for reinstatement of the loan account and the elimination of

   the pre-petition arrears, THE TRUSTEE SHALL MAKE NO FURTHER

   DISTRIBUTION TO THE LENDER on account of the Lender’s claim for pre-petition

   arrears under the confirmed chapter 13 plan.

4. In all other respects, the confirmed plan remains IN FULL FORCE AND EFFECT and

   THE TRUSTEE MAY DISTRIBUTE THE PLAN PAYMENTS ON ACCOUNT OF

   THE OTHER ALLOWED CLAIMS as provided in the plan.




Date: January 16, 2019
                                               ERIC L. FRANK
                                               U.S. BANKRUPTCY JUDGE
